Name: Regulation (EU) NoÃ 529/2012 of the European Parliament and of the Council of 13Ã June 2012 repealing Council Regulation (EC) NoÃ 1342/2007 on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  world organisations;  trade;  international trade;  European construction;  Europe
 Date Published: nan

 30.6.2012 EN Official Journal of the European Union L 172/1 REGULATION (EU) No 529/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 June 2012 repealing Council Regulation (EC) No 1342/2007 on administering certain restrictions on imports of certain steel products from the Russian Federation THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The Agreement on partnership and cooperation establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part (2) (the PCA), entered into force on 1 December 1997. (2) Article 21(1) of the PCA provides that trade in certain steel products is to be governed by Title III of the PCA, with the exception of Article 15 thereof, and by the provisions of an agreement on quantitative arrangements. (3) On 26 October 2007, the European Community and the Government of the Russian Federation concluded such an Agreement on trade in certain steel products (3) (the Agreement). (4) On 22 October 2007, the Council adopted Regulation (EC) No 1342/2007 (4) in order to implement the Agreement. (5) The Agreement stipulates that in the event that the Russian Federation accedes to the World Trade Organization before the expiry of the Agreement, the Agreement will be terminated and, as a consequence, the quantitative limits will be abolished as of the date of accession. (6) On the date when the Russian Federation accedes to the World Trade Organization, the Regulation to implement the Agreement will no longer be necessary. Regulation (EC) No 1342/2007 should therefore be repealed with effect from that date, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1342/2007 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall take effect on the date on which the Russian Federation accedes to the World Trade Organization. In this regard, the Commission shall publish a notice in the Official Journal of the European Union indicating this date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 June 2012. For the European Parliament The President M. SCHULZ For the Council The President N. WAMMEN (1) Position of the European Parliament of 10 May 2012 (not yet published in the Official Journal) and decision of the Council of 30 May 2012. (2) OJ L 327, 28.11.1997, p. 3. (3) OJ L 300, 17.11.2007, p. 52. (4) OJ L 300, 17.11.2007, p. 1.